Quinn, J.
While serving a life sentence for first-degree murder, defendant ivas convicted by his plea of guilty of unlawfully driving away an automobile. CL 1948, § 750.413 (Stat Ann 1954 Rev § 28.645). He was sentenced to State prison for a term of 1-1/2 to 5 years, sentence to commence at the expiration of the life sentence defendant was then serving. De*246fendant appeals on the basis that the sentence was null and void because it was uncertain and indefinite.
Defendant clearly states the issue presented as:
“May an inmate of a penal institution who, while serving a term of imprisonment for his natural life, shall commit a criminal offense, upon a conviction therefor, be sentenced to a term of imprisonment to begin at the expiration of the term then being served?”
In support of his position, defendant relies on In re Bloom (1884), 53 Mich 597, and In re Lamphere (1886), 61 Mich 105. Each of the eases relied on held that a sentence similar to the one here appealed from was void because the time of commencement was indefinite and uncertain, but in each case the Supremo Court specifically held that this was true because there was no statute on the subject. There was such a statute when defendant here was sentenced. CLS 1961, § 768.7a (Stat Ann 1954 Eev § 28.1030[1]) provides:
“Any person who is now or hereafter incarcerated in any penal or reformatory institution in this State, or who escapes from such institution, and commits a crime punishable by imprisonment in any penal or reformatory institution in this State shall, upon conviction thereof, be subject to sentence therefor in the manner provided by law for such crimes. The term of sentence imposed for such crime may, at the discretion of the court pronouncing judgment in such case, commence forthwith or at the expiration of the term or terms of sentence which such person is serving or has theretofore become liable to serve in any penal or reformatory institution in this State.
“The powers conferred upon the court by this section shall be deemed to be supplementary to any other power conferred by law.”
*247This clearly -authorizes the sentence imposed in this case.
The trial court is affirmed.
Lesinski, C. J., and McGregor, J., concurred.